Citation Nr: 1500570	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include asthma.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to December 1989 and from March 2002 to November 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not establish that the Veteran has a currently diagnosed respiratory disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2011 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records and private treatment records were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of the claim.

The record indicates that the Veteran's service treatment records are not all available.  In cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind. The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  All procedures to obtain any potentially missing service treatment records were correctly followed, and since all efforts have been exhausted, further attempts would be futile, so there is no basis for any further pursuit of his service treatment records. 38 C.F.R. § 3.159(c)(2) and (3).  The Veteran was advised that these records were not available, and the record shows that she submitted service treatment records in her possession.  Further, the Board notes that her case turns on post-service evidence of current symptoms and disability.  Therefore, the Board determines that further efforts to obtain the Veteran's service treatment records are not necessary.  

No VA examination was conducted.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition or that the Veteran has the claimed disability is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the Veteran asserts that he has a respiratory disability as a result of service, but she has offered no medical evidence showing such disability.  The evidence of record, in fact, contradicts the assertion.  Thus, the evidence is insufficient to require an examination and obtain an opinion.

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For VA compensation purposes, service includes active duty, any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); § 38 C.F.R. § 3.6.  Active duty is full time duty in the Armed Forces other than ACDUTRA. Id. With regard to National Guard and Reserve service, ACDUTRA is full time duty performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law.  Id.  INACDUTRA is duty other than full-time duty performed under the same provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505 or the prior corresponding provisions of law. Id.  

In November 2011 claim, the Veteran filed a claim for service connection for asthma, which she contends is a result of her military service, including exposure to burn pits while serving in Afghanistan.  Service treatment records show a report of asthma as part of the Veteran's medical history in January 1998.  The report mentions that a pulmonary function test in March 1996 revealed a mild small airway obstruction.  Asthma by history was again noted in October 2007.  Subsequent pre-deployment and post-deployment examinations do not show a diagnosed respiratory disability.  A July 2002 examination indicates that the Veteran noted an odd smell in the air during her deployment, but that her discussions with bio-environmental engineers and air sampling revealed no abnormal findings.  No respiratory disability was documented. 

Post-service treatment notes show that in December 2005, the Veteran complained of having a cough and trouble catching her breath at times, but no diagnosis was made.  In multiple later private treatment records, her lungs were found to be clear, and she was noted to be without wheezing, coughing, or shortness of breath.  No post-service diagnosis or treatment of a respiratory disability is of record.

In light of these facts, the Board determines that the Veteran does not have a currently diagnosed respiratory disability for which service connection may be granted.  Where there is no disability, there can be no entitlement to compensation. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a diagnosed disability of the lungs or such disability at any time during the claim period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)), there is no disability that can be related to service.  There is also no competent and credible evidence of a disability shortly prior to the claim being filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  While the Veteran may have been exposed to risk factors for respiratory disabilities during service, such as burn pits, she must also have a current disability associated with those risk factors for service connection to be granted.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disability.  Therefore, her claim must be denied.


ORDER

Entitlement to service connection for a respiratory disability, to include asthma is denied.


REMAND

The Veteran has not been afforded a VA examination to assess the existence and etiology of her bilateral hearing loss and tinnitus.   The Veteran is competent to speak to symptoms such as perceived hearing difficulty and tinnitus. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, although the Veteran's service treatment records do not contain any documentation of noise exposure, she is competent to describe the nature and extent of her in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2).  Consequently, the Board remands these issues so that a VA examination may be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to determine the existence and etiology of her bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed. All pertinent symptomatology and findings should be reported in detail.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

If the Veteran has a current diagnosis of hearing loss, is it at least as likely as not (whether there is a 50 percent or greater probability) that the hearing loss is causally or etiologically a result of military service, to include in-service noise exposure? 

If the Veteran has a current diagnosis of tinnitus, is it at least as likely as not (whether there is a 50 percent or greater probability) that the tinnitus is causally or etiologically a result of military service, to include in-service noise exposure? 

The examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale for any opinion advanced must be provided. 

2. Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. 
§§ 3.158, 3.655 (2014). 

3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


